     Case 2:18-cv-03020-MCE-CKD Document 55 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL C. TOMASINI,                                 No. 2:18-cv-3020 MCE CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   JESSICA DUNCAN, et al.,,
15                      Defendants.
16

17          Plaintiff has requested a second extension of time to propound requests for discovery.

18   Good cause appearing, plaintiff’s request will be granted. Plaintiff is informed this will be the

19   final request for an extension granted absent a specific showing as to the information sought

20   through discovery, why such information is relevant to plaintiff’s remaining claims, and that it

21   was not possible for plaintiff to seek the information before the expiration of the deadline for

22   serving requests for discovery.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s request for an extension of time (ECF No. 52) is granted; and

25          2. All deadlines established in the court’s December 2, 2019 scheduling order are

26   extending as follows:

27                  A. The parties may conduct discovery until October 1, 2020. Any motions

28   necessary to compel discovery shall be filed by that date. All requests for discovery pursuant to
     Case 2:18-cv-03020-MCE-CKD Document 55 Filed 06/11/20 Page 2 of 2

 1   Federal Rules of Civil Procedure 31, 33, 34 or 36 shall be served not later than sixty days prior to

 2   that date.

 3                   B. All pretrial motions, except motions to compel discovery, shall be filed on or

 4   before December 1, 2020.

 5   Dated: June 10, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     toma3020.mfe
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
